Citation Nr: 1601958	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-41 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel
INTRODUCTION

The Veteran served primarily in the National Guard and Army Reserve; she had two periods of active duty from March 1992 to July 1992, and from January 2004 to February 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran reported having numbness of the hands on a post-deployment health assessment in February 2005; she reported often experiencing excessive vibration during her deployment.  

2.  The Veteran has a current diagnosis of left carpal tunnel syndrome, which required surgery.

3.  There is evidence of record which indicates a causal relationship between experiencing hand vibration and development of carpal tunnel syndrome.


CONCLUSION OF LAW

Left carpal tunnel syndrome was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Veteran served primarily in the National Guard and Army Reserve.  The key period of service at issue is from January 2004 to February 2005 when she was placed on active duty and deployed to Iraq.  The Veteran's service personnel records and her testimony before the Board in March 2014, establish that she served in a transportation unit as a vehicle driver.  During deployment she drove trucks on long convoys and experienced excessive hand vibration during these duties.  

In February 2005, a post-deployment medical assessment of the Veteran was conducted.  At this time she reported experiencing bilateral hand numbness and that she was exposed to excessive vibration during her convoy driving duties during active service.  

A large volume of post-service medical evidence establishes that the Veteran has bilateral carpal tunnel syndrome.  Service connection is in effect for right carpal tunnel syndrome, with the medical evidence showing surgery to treat right carpal tunnel syndrome in 2008.  More recently, in June 2015, surgical treatment of left carpal tunnel syndrome was required.  

The Veteran submitted medical text evidence, which indicates that carpal tunnel syndrome is a condition associated with experiencing excessive hand vibration.  

There are VA medical opinions of record which indicate that the Veteran's left carpal tunnel syndrome is not related to service.  These opinions are based on incorrect facts from service; the physician indicates that there were no symptoms reported during service.  Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  While the Veteran's primary concern on the February 2005 post-deployment medical assessment was for knee and back pain as a result of specific injury during deployment, she did report experiencing bilateral hand numbness and that she was exposed to excessive vibration during her active duty deployment.  The evidence also establishes that the Veteran is right handed.  Post service medical records reveal initial treatment and surgery for her right sided carpal tunnel syndrome as that was her dominant hand.  However, the Veteran reports symptoms of numbness of the left hand dating from her excessive hand vibration exposure during deployment.  The negative medical opinions are based on incorrect facts and therefore are not probative.  The Veteran's service-connected right carpal tunnel syndrome was from environmental exposure of excessive hand vibration during service, which is the cause of her service-connected left carpal tunnel syndrome.  Moreover, the Veteran reported symptoms of hand numbness during service in February 2005 and reports continued symptoms ever since.  Accordingly, service connection for left carpal tunnel syndrome is warranted.  


ORDER

Service connection for left carpal tunnel syndrome is granted.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


